ON MOTION FOR REHEARING
CAWTHON, Senior Judge.
On motion for rehearing, appellant correctly contends that the designation of the offense of conspiracy to possess cocaine with intent to deliver as a second degree felony in the written judgment and sentence was error. The state properly concedes that the offense of conspiracy to possess cocaine is a third degree felony and not a second degree felony. The substantive offense of possession of cocaine with intent to deliver is a second degree felony. § 893.13(l)(a)l, Fla.Stat. Section 777.04, Florida Statutes, provides that if the offense conspired to is a felony of the second degree, then the person convicted is guilty of a felony of the third degree. Accordingly, we reverse the trial court’s judgment and sentence on the conspiracy count and remand the cause to the trial court to correct the classification of the offense of conspiracy to possess cocaine as a third degree felony rather than a second degree felony.
JOANOS and ZEHMER, JJ., concur.